

116 HR 5689 IH: Every Veteran Counts Act
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5689IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to conduct a national survey of veterans.
	
 1.Short titleThis Act may be cited as the Every Veteran Counts Act. 2.FindingsCongress finds the following:
 (1)The Department of Veterans Affairs provides a variety of benefits and services to over 20,000,000 veterans who have served the Nation.
 (2)Pursuant to section 527 of title 38, United States Code, the Department of Veterans Affairs has conducted the National Survey of Veterans to assess the status of all veterans.
 (3)The Department of Veterans Affairs has conducted this National Survey of Veterans in the late 1970s, 1987, 1993, 2001, and 2010.
 (4)The last survey conducted in 2010 included veterans and other beneficiary groups such as members of the Armed Forces serving on active duty, demobilized National Guard and Reserve members, spouses, and surviving spouses.
 (5)The 2010 survey included information on demographics, awareness and utilization of benefits, health status, military service, and employment.
 (6)These surveys provide the Department of Veterans Affairs, Congress, State and local governments, and various organizations that serve veterans valuable information on the veteran population.
 (7)This information is utilized to inform policymaking efforts and to ensure the needs of the ever-changing veteran population are met.
 (8)As the data from the 2010 survey is nearly a decade old, conducting a new survey will provide more current and accurate data on veterans and other beneficiaries.
			3.National survey of veterans
 (a)SurveyNot later than 365 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a national survey of veterans in a manner to include a statistically valid sample of veterans by—
 (1)gender identity (including male, woman, transgender, gender diverse); (2)age;
 (3)educational level; (4)race and ethnicity;
 (5)sexual orientation; (6)marital status;
 (7)whether the veteran has dependent children; (8)income amount and source of income;
 (9)living arrangement; (10)employment;
 (11)reasons for not seeking employment, if applicable; (12)branch of service;
 (13)period of service; (14)whether the veteran served in the National Guard or a reserve component;
 (15)whether the veteran served in a combat theater of operations or war zone; (16)whether the veteran was exposed to dead, dying, or wounded people while serving on active duty;
 (17)prisoner of war status; (18)whether the veteran was definitely or probably exposed to environment hazards while in military service;
 (19)whether the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code;
 (20)whether the veteran is in receipt of Department of Veterans Affairs benefits and services and if not, why;
 (21)whether the veteran has participated in veterans treatment courts; (22)whether the veteran is a justice-involved veteran;
 (23)disability rating; and (24)whether the veteran experienced military sexual trauma.
 (b)Groups of veteransThe survey conducted pursuant to subsection (a) shall include the following groups: (1)World War II veterans.
 (2)Korean conflict era veterans. (3)Vietnam era veterans.
 (4)Persian Gulf era veterans. (5)Veterans of the conflicts in Lebanon in 1982 and 1983, Grenada in 1983, and Panama in 1989 and 1990.
 (6)Post-9/11 era veterans. (7)Veterans who served during peacetime.
 (8)Members of the Armed Forces serving on active duty. (9)National Guard and Reserve members activated under title 10, United States Code.
 (10)Family members and survivors of veterans and members of the Armed Forces. (c)ReportNot later than 180 days after the completion of the survey conducted pursuant to subsection (a), the Secretary of Veterans Affairs shall—
 (1)submit to Congress a report on the results of the survey; and (2)publish such report on a publicly accessible website of the Department of Veterans Affairs.
				